Supreme Court of Georgia






		
		
		
		
		

									
							
		






























		
	

	


				






HomeFAQContact UsTwitter 











 





Court InformationCourtClerk’s OfficeDirectionsHolidaysHistoryToursMediaPurchase Certificates, Opinions and DVD’sArchived Oral ArgumentsEmployment OpportunitiesNews and ReportsBiographiesChief Justice P. Harris HinesPresiding Justice Harold D. MeltonJustice Robert BenhamJustice Carol W. HunsteinJustice David E. NahmiasJustice Keith R. BlackwellJustice Michael P. BoggsJustice Nels S.D. PetersonJustice Britt C. GrantCertificates & ReportsLaw School Graduate CertificateReciprocity/Court of Last Resort CertificatesLegal Education Committee ReportQuick LinksAttorney AdmissionsDomestic Relations CasesLegal WebsitesPauper’s AffidavitOral Argument Calendar2017 Summaries of Cases2016 Summaries of CasesDocketGranted and Denied Petitions2017 Granted2017 Denied2016 Granted2016 Denied2015 Granted2015 DeniedGranted Applications2017 Interlocutory2016 Rule 34 (4) Discretionary2016 Interlocutory2015 Rule 34 (4) Discretionary2015 InterlocutoryOpinionsForthcoming Opinions2017 Opinions2016 Opinions2015 OpinionsRulese-file













			Home		


				Sam Harry			


			2017-10-27T12:18:19+00:00		







 
Welcome to the  Supreme Court of Georgia. 
Our goal is to provide the bench, bar and general public with timely and accurate information about the Supreme Court and the administration of justice in Georgia.  


 
Justices' Biographies 
Read about the Justices of the Supreme Court of Georgia. 


 
Oral Arguments
 
View oral arguments from the current Court term. 


 
Opinions 
Opinions are published an average of twice a month.  On Fridays at 2 p.m., we will provide on our website a list of  any opinions due to come out the following Monday. 


 
Court History
 
Learn about the history of the Supreme Court of Georgia. 


 





Oral Argument Calendar





Docket Search






e-file





Media












Supreme Court of Georgia244 Washington Street, Suite 572
Atlanta, Georgia 30334
Phone: (404) 656-3470
FAX: (404) 656-2253
Directions
 

Quick LinksForthcoming Opinions
Docket Search
Archived Oral Arguments
Media
Purchase
Rule 3.15 Form
 

ORAL ARGUMENT CALENDARView Calendar
Current Month october, 2017




montuewedthufrisatsun

------12345678910111213141516171819202122232425262728293031

No Events 



 

 News and Reports 

				10/18/17 – SUPREME COURT TO HOLD SPECIAL SESSION AT UGA LAW SCHOOL
						

				10/12/17 – JUSTICE HONORED FOR WORK ON CRIMINAL JUSTICE REFORM
						

 View All News and Reports
 









		© 2017 Supreme Court of Georgia All Rights Reserved | Privacy | E-Verify ID	






 



									X